Citation Nr: 1824928	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-39 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from December 1952 to December 1955.  The Veteran had service during the Korean War, and was awarded the Korean War Service Medal.  

This case comes before the Board of Veterans' Appeals (the Board) from a November 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran had a hearing before the undersigned Veterans Law Judge in February 2017.  

In July 2017, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for development to include a VA examination.  Since the examination was scheduled, and the Veteran was informed of the examination but chose to cancel the examination and not report as explained in detail below, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran failed to report for an examination without good cause.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2017, the Board remanded this matter to develop the record.  VA examination was directed, as the Board noted there was no VA examination, and such was needed to establish whether any current back disability was related to service.  The Board observed that the record lacked sufficient competent evidence to decide the Veteran's claim and there was evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

By way of background, the Veteran filed this claim for service connection for back disability in August 2012 via a VA 21-526b, Veteran Supplemental Claim.  His service records are unavailable due to being destroyed in a fire.  In a case in which a Veteran's service records are unavailable through no fault of his or her own, there is a heightened obligation for VA to assist the Veteran in the development of their claim and provide reasons or bases for any adverse decision rendered without these records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) (noting that the duty to assist is "particularly great in light of the unavailability of the Veteran's exit examination and full Army medical records").  He reports history of back surgery in 1976, and some records dated decades after service suggest his back problems are related to service, while some suggest they are due to post service activities.  

Thus, based on the remand, a VA examination was scheduled.  In October 2017, the Veteran cancelled the examination.  He was contacted by the RO in an October 2017 letter and asked to respond if he wanted the examination rescheduled.  He was informed he had 30 days to respond to the RO letter.  There is no record of any response from the Veteran.  Parenthetically, the Board notes that the Veteran also failed to respond to the July 2017 RO letter requesting additional information to allow for the development directed by the Board.  

Here, it is clear that the Veteran does not want to report for the examination.  Under 38 C.F.R. § 3.655 (a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655 (b) or (c) as appropriate.  Title 38 C.F.R. § 3.655 (b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655 (c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member.  See 38 C.F.R. § 3.655 (a).  The United States Court of Appeals for Veterans Claims (Court) has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

It is important to note that section 3.655 addresses original claim for compensation and does not use the term service connection.  An original claim is the initial complete claim for one or more benefits on an application form prescribed by the Secretary.  38 C.F.R. § 3.160.  Here, the original claim for compensation was the 21-526 filed in May 2006.  In fact, the October 2006 rating decision noted that jurisdiction was Original Disability Claim.  Here, at best, there was an other original claim (a new claim for service connection/compensation).  Significantly, the rating decision on appeal lists jurisdiction as Reopened Claim.  The Veteran failed to report without good cause and the claim is denied.  

Finally, neither the Veteran (nor his representative) raised issues with respect to VA's duty to notify or assist or presented other procedural arguments that were not addressed above.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


ORDER

Service connection for a back disability is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


